. /’




       Honorable Charles L. Dallman, Chairman
       Committee of Revenue & Taxation
       House of Representatives
       Austin, Texas                      Opinion No. WW-1025
                                              Re:   What articles of commerce
                                                    are included within the
                                                    phrase “and family supplies
                                                    for home and farm use” as
                                                    used in Sec. 19 of Art.
       Dear Mr. Dallman:                            VIII of the Constitution.
            You have requested an opinion from this department on the
       interpretation of Sec. 19 of Art. a of the Constitution of the
       State of Texas.
            Sec.    19 of Art.   8 reads as follows:
                     “Farm products in the hands of the
                   producer, and family supplies for home
                   and farm use, are exempt from all taxa-
                   tion until otherwise directed by a’two-        ”
                   thirds vote of all the members elect
                   to both houses of the Legislature.”        .
            You state that you are particularly concerned with the phrase
       “and family supplies for home and farm use”. Family supplies
       for home and farm use are exempt from all taxation unit1 other-
       wise dlrectedbya two-thirds’vote of all the members elect to
       both houses of the Legislature. This clause Is somewhat vague
       and Indefinite.
f                                                                 .
            The above quoted section~was added to the Constitution in
       1879, and we have been unable to find’any courtdecision inter-
       preting the meaning of the phrase, “family supplie’sfor home and
       farm use”.
            In construing this section it is necessary to read the   ‘.
       complete paragraph and viewthe overall picture rather than to try
       to construe one clause oy itself.
            It is our opinion that family supplies for home and farm
       use,means commodities in the home and on the farm for day-to-day
       use after they are In the hands of the consumer and not before.
       These commodities are not exempt from taxation before their
       acquisition by the farmer or dwellers of a home.
Honorable Charles L. Rallman, Page 2      Opinion No. w-1025


     Commoditier while in the hands of the merchant or distributor
would notbe family supplies as contemplated by Sec. 19. These
commodltles would be subject to taxation~until after they are
acquired by farmers or home dwellers, at which time they would
cease to be taxable unless otherwise directed by two-thirds of
the members of both houses.
     You have asked to be advised as to what articles of commerce"
are included in this exemption clause of “family supplies for
home and farm use” 1
     It would be almost impossible to enumerate all of the    r
commodities or articles of commerce that could be classified under
this clause. There are cases in which certain articles might be
classified as supplies for some families and would not be supplies
for another family.
      Family supplies for home and farm u8e,as commonly used in
everyday language means consumable articles reasonably necessary
&br day-to-day use In operating or maintaining a farm or home.
           "When applied to material objects the
         terms 'supply' and 'supplies,' in their
         more general signification, embrace any-
         thing required or furnished to meet a need;
         in their restric.tedsense the t,ermsmay.be
         employed to designate any substance that is
         consumed with Its use. Where articles are
         totally used up In the usual and ordinary
         performance of a contract, so that nothing
         remains In excess of normal salvage, they
         lose their Identity as tools, appliances,
         implements, and machinery and are include,d
         within the broader definition of 'suDDlies'.'!
         Mlnnehoma Oil Co. v. Ross, et al, 292-P. 9,
         -(Okla.Sup.Ct 192b)
         co. v. CuDDs:'et al,'2
         ct., 1931).

     Journals contained in our State Archives show that the Legis-
lative Committee on constitutional amendments of the 16th Legis-
lature, 1879, submitted several resolutions and substitutes there-
for for amending Art. 8 of the Texas Constitution to exempt farm
produce while In the hands of the producer and family supplies for
home and farm use.
     The various resolutions and substitutes showed the Intention
of the Legislature at that time to exempt produce of the soil and
supplies or provisions necessary for the family consumption.
Honorable Charles L. Ballman, Page 3      Opinion No. w-1025


      One proposed resolution read “provisions and forage on
hand for home consumption”. This proposal went on to exempt one
ivagon, two horses, one yoke of oxen, one cow and calf and all farming
utensils. This shows that it was not meant to Include as supplies
such things as wagons, horses, oxen, cows or farm utensils.
     A resolution proposed exempting farm produce while in the hands
of the producer except livestock. ‘Another resolution proposed
exempting all fami,lysupplies for home use. A third resolution
proposed exempting all farm and garden produce of the sol1 in the
hands of the producer necessary for family consumption during the
year the assessment is made. Still, another resolution proposed
exempting farm produce of the soil in the hands’of the producer
and necessary for home consumption and all family supplies for
family use.
     At the Democratic Convention in Texas in 1878, a resolution
was passed providing that all provisions eonhand for home consump-
tion should be exempt from taxation.
     This all tends to show that at the time this constitutional
amendment was adopted it was the intention of the people to,exempt
from all taxation commodities, supplies, or provisions on hand for
home consumption.
     In a Texas decision, the.Court had,,underconsideration a chattel
mortgage on a saw mill which included; . . .a11 supplies I have
on ha:d or may have at the time of the foreclosure of this lien.
. . .   The Court, in speaking of supplies, said:
          b II  ,An ordinary, non-technical word
         should be taken in its most usual and ordinary
         sense as applied to the subject-matter to
         which it relates, unless there by something
         In the context which shows that It was intended
         that a different meaning should be attached.
         ISupplies’, in the plural, has a fairly well
         defined meaning; that Is to say, such stores
         of food, etc., as are kept on hand for daily
         use. . . . The evidence shows there was a
         commissary attached to the mill, and we think
         the word was Intended to Include the stores
         therein kept, as well as all forage for llve-
         stock and other farm produce and merchandise,
         kept ordinarily on hand for operating the
         mill. . . .‘I Conner, et al v. Littlefield,
         et al., 79 Tex. 76, lb S.w
                        SUMMARY
              "Family supplies for home and farm
         use” as used In Sec. 19 of Art. 8 of the
Honorable    Charles   L. Ballman, Page 4   :   Opinion No. wWlo25


            Texas Constitution    means consumable
            articles  reasonably necessary.for   day-to-
            day use in operating or maintaining a
            farm or home. Until otherwise directed
            by a two-thirds   vote of all members el’ect
            to both houses of the Legislature,     such
            supplies are dxempt frbm all taxation when
            they are in the hands 6r possession     of
            farmers or home dwellers and not before.

                                  Yours very truly,
                                                     _ .,~
                                  WILL WILSON
                                  Attorney Oeneral of Texas




JHB:Jp
APPROVED
OPINION COIWITTEE:
W. V. Qeppert, Chairman
Jot Hodges
J. Arthur Sandlin
Joe B., l&Master
REVIEWED
       FOR THE ATTORNEY QENERAL
By:   Morgan Nesbltt